Bonorable Evans J. Adklns
County Attorney
McCulloch County
Brady, Texas
Dear Sir:                Opinion NO. 0-5668
                         Re: Taxation of land acquired by the
                              State at tax sales held in accord-
                              ance with the provisions of Arti-
                              cle 7345b V.A.C.S.
        In your letter of October 8, 1943, you state ths,tcer-
tain land in your county has been acquired by the State of
Texas at tax sales held in accordance with the provisions of
Article 7345b V.A.C.S., and that this land customarily is sold
by your sheriff at public auction after the expiration of the
statutory redemption period. With reference to this situation
you inquire:
        1. After the land has been purchased by the
    State, how should it be shown on the tax rolls?
        2. When the purchaser at the sheriff's sale
    takes title, is such title free of all back taxes,
    providing that the proceedings have been regular?

       3. Would the answers to the above questions
   be altered or affected by the fact that the land
   was bid in by the State for its "adjudged value"
   rather than for "the amount of the judgment snd
   costs"?
        In our Opinion No. 0-5506 we ruled that the purchaser
at a foreclosure sale conducted in accordance with the provi-
sions of Article 7345b acquires a title which is free of all
liens and claims for ad valorem taxes delinquent at the time
of the ,iudnment in the tax suit, unless such claims or liens
are in favor of a taxing unit which was neither made a party
to the suit nor served with notice of such suit. In the Fn-
stant situation the State is the purchaser at the foreclosure
sale, and a subsequent purchaser takes title from the State
rather than from such sale. Consequently, the aforementioned
Opinion affords a partial solution to the questions here under
consideration. The State as purchaser at the foreclosure sale
Hon. Evans J. Adkins, page 2        o-5668


acquires a title which is free and clear with respect to the
taxes discussed in said Opinion; this title is in turn ac-
quired by the person who purchases from the State, with the
result that, with respect to the taxing units which were
parties to the tax suit or which were notified of its pend-
ency, such person acquires at the very least a title which
is free from liens and claims for ad valorem taxes delinquent
at the date of judgment in the tax suit.
        Another partial solution is afforded,by our Opinion
No. O-3624, wherein we held that after the expiration of the
period of redemption, land acquired by the State in tax fore-
closure proceedings and held by it cannot be assessed for taxes.
As a consequence of this Opinion we must conclude that a person
who purchases such land from the State acquires, in addition
to the title discussed in the preceding paragraph, a title which
is free from all liens and claims for ad valorem taxes which
arise subsequent to the expiration of the period of redemption.
        Consequently, if your second question is to be answered
other than in the affirmative, such answer can be made only
if it is possible for the land to become burdened with liens
and claims for taxes during the two year period in which the
original owner possesses a power of redemption.
          In our Opinion No. o-265 and,in subsequent Opinions,
the tax immunity accorded lands held by the State after the
expiration of the period of redemption was rested upon the
principle that, absent a clear expression of intent, the State
neither taxes its own property nor consents to its taxation by
other taxing units. Property held by the State after the ex-
plratlon of the period of redemption clearly falls wlthin this
principle; the status of such property prior to the expiration
of the period is not so easily discernible, but if such prop-
erty can be said to be "property owned by the State" or "prop-
erty the title to which is in the State", it is apparent that
the aforementioned principle will operate to preclude any liens
or claims   for taxes during such period.
        When the State bids in land at a tax foreclosure sale,
the sheriff is required to "make and execute a deed to the
State" and to record such deed in the record,of deeds. Articles
7328, 7330, 7345b (7). Such deed stands as the strongest mun-
iment of title to the property which it covers; "any such deed
shall be held in any court of law or equity in this State to
vest good and perfect title in the purchaser thereof, subject
to be impeached only for actual fraud." Section 13 of Article
VIII of the Texas Constitution; Article 7330. "The title to
said property" is "held by the taxing unit purchasing same for
the use and beneflt of Itself and all other taxing units which
._    .




     Hon. Evans J. Adklns, page 3          O-5668


     are parties to the suit and which have been adjudged in said
     suit to have tax liens against such property." Article 7345b
     (9). As purchaser of such property, the State "acquires all
     of the title of both the plaintiff and defendant In the judg-
     ment" in the tax suit. City of Houston v. Bartlett, 68 S.W.
730 (error denied.). Contrariwise, for two years after the
     foreclosure sale the original owner possesses the power to
     redeem the propert and the right 'topossession thereof.
     Articles 7345b (127 7340; 40 Tex, Jur. 1 1 205, 206. The
     difficult task--the'task which will evolve a solution to the
     questions under discussion--is to ascertain which of these
     bundles of powers, rlshts and privileges constitutes the hold-
     er thereof the "owner of the property for purposes of taxa-
     tion.
              In 26 R.C.L. 1 290, the next-writer states:
              If
               0 . . Lands bought in by a state at a sale
          for non-payment of taxes and held by the state sub-
          ject to the former owner's right of redemption can-
          not be assessed for taxes while so held."
             Agaln in 26 R.C.L. 1 384, the writer sags:
              ,I. . 0 While the details of the process of re-
          demption vary In the different states, the proce-
          dure being of course entirely a statutory one, the
          methods adopted fall into two general classes. By
          the original method, which still prevails In many
          of the states, a deed was delivered to the purchaser
          within a few days after the sale, and the title pass-
          ed to him subject to defeasance by redemption during
          the statutory period, which was commonly two years
          from the sale. During that period the purchaser re-
          mained passive, and if the owner failed.to exercise
          his right of redemption within the specified ,time,
          the title became absolute by force of the statute,
          without any further proceedings in court OP else-
          where to establish it. By the second method, which
          is now in force in a number of the states, the pur-
          chaser's title is inchoate and he receives no deed
          until the period of redemption has expired, and be-
          fore the expiration of the period,he must give per-
          sonal notice to the owner, if it is possible to find
          him, of the time when the right of redemption will
          expire and the amount which he must pay in order to
          redeem the property, and no deed Is issued to the
          purchaser and no title passes to him until this notice
          has been sent or it has been shown to be impossible
          to sent it........."
Hon. Evans J, Aakins, page 4         o-5668



        It will be notlced that the method of redemption es-
tablished by the Texas Constitution and.the statutes enacted
thereunder falls~w1thin the first class above described. We
aPe inclined to agree with the writer's statement that in
jurisdictions following this mode of redemption, tftle to then
property passes to the purchaser with the tax deed, such title
being subject to defeasance during the redemption period. Tne
power of redemption and the right to possession possessed by
the original owner are not, we feel, sufficient indLc%a of
ownership to justify the taxation of such person. During the
period of redemption, title is out of the orlginal owner; to
regain such title he must exercise the power which he possesses.
        Additioml evidence in support of this conclusion IS
found in the statutes which prescribe the mode-'ofredemption
of property soid at tax sales~. Articles 7283 and 7345b allow
redemption of property upon payment by the original owner, ln-
ter alla, of 'all taxes. D a .thereafter paid thereon." The
textwriter in 40 Tex. Jur. 1 201 has interpreted this provl-
sLon to refer to taxes "paid by the purchaser subsequent to his
purchase." We agree with thfs lnterpretatlon. If It had been
the intention of the legislature to tax such property against
the 'original owner thereof during the period of redemption,
certainly some verb other than "paid" would have been employed,
for the use of this verb normally conveys the Idea that the
original owner 1s to reimburse some other person for taxes
which such person has paid, rather than the idea that the
original owner himself is to pay such taxes as a condition
of redemption.
        Consequently, we hold that the purchase by the State
vests in it a defeasible title, which title 1s evidenced by the
sheriff's deed, and that as holder of this title the State is
the "owner" of such property for purpose of"taxation, If this
be true, the property is not subject to taxation during the two
year period, Your second questfon is therefore answered .in
the affirmative.
        In reachi% this conclusion we are not unaware of the
fact that our courts have occasFonally asserted that the original
owner of property sola at a tax foreclosure sale possesses
"title" to such property aurlng the period of redemption. See
e-g., Bente v. Sullivan, 115 S.W. 350, 353 (error refused)
and McGraw v. Potts, 27 S.W. (2a) 550. However, an examination
of these and similar cases reveals that In each the court was
employing the word "title" not in the strictly technical sense
in which "title" is tantamount to ownership but rather fn the
looser sense in which "title* Is but an abbrevfated method of
saying that the original owner possesses a power of FedGmption
and a right to possession. In none of these cases has a court
--    1




     Han, Evans J. Adkins, page 5        o-5668



     either declared or intimated that the possession of such
     power and right constitutes the possessor an "owner" for
     purposes of taxation. Consequently, we deem none of these
     cases to be determinative of the question at hand. ,Any con-
     trary statements contained in our Opinion No. O-3624 are
     hereby overruled.
             In answer to your first question, you are respectfully
     advised that such property should be carried on the tax rolls
     as Fs other non-taxable property owned by the State. Your
     third question is answered in the negative; we se8 nothing
     either in the statutes or in the cases which would make the
     answers to your preceding questions dependent upon the method
     by which the property Is bid in by the State.
             Trusting that the foregoing satisfactorily answers
     your questions, we are
                                    Yours very truly
                                ATTORNEY GENERAL OF TEXAS

                                    By s/R. Dean Moorhead
                                         R. Dean Moorhead
                                                Asslstant
     RDM:fczwc

     APPROVED DEC 10, 1943
     s/Grover Sellers
     FIRST ASSISTANT
     ATTORNEY GENERAL
     This Opinion Considered and Approved In Lfmited Conference